Case 3:19-mj-71443-MAG Document1 Filed 09/04/19 Page 1 of 12

eo

AO 91 (Rev. 11/11) Criminal Complaint pana ee

 

rT

UNITED STATES DISTRICT COURT _ |

for the ol

 

Northern District of California

   

voy
CLEI fd

 

 

 

 

United States of America ) NORTH DISTRICT OF GALIFU rin
V. ) 3 ages
1
Belinda Roy, Case Ne. 9 71449
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 21, 2017 in the county of San Francisco in the
Northern District of California , the defendant(s) violated:
Code Section Offense Description
42 U.S.C. § 1320a-7b(b) Criminal penalties for acts involving Federal health care "Anti-Kickback
Statute."

This criminal complaint is based on these facts:

Please see attached affidavit.

@ Continued on the attached sheet.

Approved as to form: == -— dh

C/ Complaiygnt’s signapkre
WILLIAM FRENTZEN Janette Sprina| Shes t- FBI
Assistant United States Attorney SNEWS SPNNGy SReserrGent -

Printed name and title

 

 

Sworn to before me and signed in my presence. —) _
sLl14 ma
Date: 9 | = a
a Judge’s signature
City and state: San Francisco, California Hon. Joseph C. Spero, U.S. Chief Magistrate Judge

 

Printed name and title

la
Case 3:19-mj-71443-MAG Document 1 Filed 09/04/19 Page 2 of 12

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Janette Spring, Special Agent with the Federal Bureau of Investigation (“FBI”) being first duly
sworn, hereby depose and state as follows:
I. INTRODUCTION

A. SYNOPSIS

1. I submit this affidavit in support of a criminal Complaint for BELINDA ROY (“ROY”),
and STELLA TEODORO (“TEODORO”).

2. There is probable cause to believe ROY and TEODORO engaged in a scheme to defraud
Medicare by receiving cash kickback payments in exchange for the referral of home health and/or hospice
patients in violation of 42 U.S.C. §1320a-7b(b), the anti-kickback statute.

3. As part of this investigation, the Agents have obtained information from the cooperation
of an FBI confidential witness (“CW-1”)! and evidence obtained by an FBI undercover employee
(“UCE”):

4. An identified co-conspirator introduced ROY and TEODORO to UCE and CW-1 as
individuals willing to accept kickback payments in exchange for the referral of patients.

5. During the course of the investigation, UCE held in-person audio and video recorded

conversations with ROY and TEODORO, in 2017 and 2018, in which ROY and TEODORO, received

 

! CW-1 has provided information and services to the FBI over approximately two years and has received no
monetary compensation or other consideration from the FBI in exchange for the information and services. However,
CW-1 was employed by a home health care agency (“HHA Alpha”), which served as a cooperating entity
supporting the FBI’s undercover operation. As a result of the undercover operation, patient numbers and/or revenue
to CW-1 and CW-1’s HHA may have increased. These potential increases to CW-1’s HHA may have provided
benefit to CW-1 by improving his/her standing with the employing HHA. A criminal background check of CW-1
revealed convictions for embezzlement, grand theft, and an arrest for false claim to citizenship. CW-1 is an
undocumented immigrant who entered the United States illegally and by presenting false identifying documents to a
CBP officer. The CW-Ilater falsely denied having possessed false identifying documents when interviewed by
immigration officers. Although CW-1 is a removable alien, removal has been deferred under the Convention
Against Torture. The CW-1 may have an incentive to curry favor with federal law enforcement because of his
immigration status. After the conclusion of this undercover operation, FBI Agents became aware that during the
undercover operation but after HHA Alpha was no longer accepting patient referrals from targets of the
investigation, CW-1 was believed to have tried to use his/her role as a source to threaten an individual — with whom
he/she had a personal dispute — with a law enforcement investigation into the practices of this individual. To my
knowledge, those threats were never carried out. CW-1 is not currently the subject of any pending criminal charges.
Case 3:19-mj-71443-MAG Document1 Filed 09/04/19 Page 3 of 12

kickback payments in the form of cash in exchange for the referral of home health and/or hospice
patients.

B. BACKGROUND OF LEGAL FRAMEWORK AND INVESTIGATION

6. Starting in the 1970s, Congress created, amended, and strengthened the “Anti-Kickback
Act”, currently United State Code, Title 42, Section 1320a-7b(b). The relevant language of the statute is
listed below. In essence, the law criminalizes influencing referrals for federally funded health care
through payments. The legislative history revealed Congress was deeply concerned the normalization of
kickbacks in federally funded health care programs would lead to fraud and an undermining of the quality
of patient services since “operators become more concerned with rebates than with care.’” FBI Agents
began looking into kickbacks in the San Francisco Bay Area, specifically in the fields of home health and
hospice. Their investigation arose from concerns of false billing, referrals without patient care in mind,
that health care providers would have a willingness to expose their patients to unnecessary treatments and
that certain home health agencies (“HHAs”) would have a willingness to bill for, but not provide,
necessary services. The preliminary investigation into kickbacks occurring in the Bay Area in the fields of
home health and hospice revealed that the above concerns were indeed occurring. Some of the most
egregious examples uncovered by the investigation included doctors who referred patients to hospice care
in exchange for kickbacks while demanding a “longevity” bonus — meaning the doctor would financially
benefit the longer a patient remained on hospice. Since hospice is generally meant for palliative care
without curative intent, this system could encourage doctors to abandon curative options earlier with
potentially life threatening outcomes.’

7. An undercover operation was selected as the means of investigating kickbacks. From
training and experience, the investigators understood that health care providers and HHAs shrouded their

activities in secrecy. Typically, health care providers were given kickbacks in the form of cash payments

 

2 “Kickbacks Among Medicaid Providers”, Senate Report 95-320, 1977.

3 In fact, throughout the course of the investigation, four of the targets, while negotiating kickback payment
amounts, discussed similar “longevity” bonuses. UCE agreed to these bonuses or entertained further discussion to
potentially identify any such referrals by proactively identifying at-risk patients. During the course of the
investigation, no such longevity bonus referrals were made to the UCO.
Case 3:19-mj-71443-MAG Document1 Filed 09/04/19 Page 4 of 12

made in closed door meetings between themselves and HHA representatives. Some used bogus medical
directorship/consultant contracts to disguise kickbacks as payments for seemingly legitimate, but actually
non-existent, services. Given the expected closed nature of the transactions and the relatively traceless
nature of cash payments, traditional documentary and other overt investigative techniques were deemed to
be ineffective. An undercover operation (“UCO”) was considered as the most efficient and most
successful means to gather direct evidence of the payments and the corrupt intent of the kickback
payments.

8. Around July 2016, two employees of a known Bay Area home health agency (“HHA
Alpha”) made a complaint to Health and Human Services Office of Inspector General (“HHS-OIG”)
regarding payments of kickbacks to doctors by other HHAs in the Bay Area. One of the two agreed to
serve as a cooperating witness (“CW-1”). CW-1 was paired with an undercover FBI agent (“UCE”),
based in San Francisco, who would portray himself/herself as someone representing investors, intent on
acquiring HHA Alpha and seeking to expand HHA Alpha’s patient population through illegal kickbacks.
UCE often communicated with targets in furtherance of the UCO while in San Francisco. The UCO
sought to investigate predicated targets and to use predicated targets to refer UCE to other violators who
the targets believed to be engaged in similar conduct.

9. In designing the UCO, investigators learned health care providers were weary of potential
legal risks that caused them to be unwilling to accept kickbacks from an unknown undercover agent
without an introduction from a known member of the industry. Further, the nature and size of the
kickbacks were dependent on the types of HHA services required. For example, certain types of insurance
and services were reimbursed at a higher rate, which in turn would lead to higher kickbacks. Many health
care providers were also quite concerned with patient satisfaction, partially to avoid a disgruntled patient
from questioning the corrupt HHA referral. Therefore, the ability to provide specific details about
services, accepted insurance plans, and patient satisfaction was critical to both gaining the initial
introductions and to allowing the UCO to expand. The involvement of a vetted HHA would facilitate
entry of the UCO and allow kickback referrals to be diverted away from predicated HHA companies.

Further, the care provided by the vetted HHA could be monitored and reviewed.
Case 3:19-mj-71443-MAG Document1 Filed 09/04/19 Page 5 of 12

10. In keeping with those goals, HHA Alpha effectively served as a cooperating entity
through its management and its participation in the UCO. The FBI investigation was partly based upon
analysis of so-called outlier data — data showing abnormal and potentially illegal conduct —- among HHAs
and doctors as well as through interviews. Based on examination of the data and interviews, HHA Alpha
did not fall into the profile of a likely kickback offender. Checks of FBI databases did not reveal HHA
Alpha as a prior or current subject of any investigations. Additionally, the FBI consulted with HHS-OIG
and determined HHA Alpha was not a prior or current subject of any investigations. From the founding of
HHA Alpha in 2009 until the initiation of the UCO, Medicare received two complaints’, which were later
deemed to be unsubstantiated. Additionally, HHA Alpha’s owner was aware that CW-1 would be
cooperating with an investigation and the patient paperwork and referrals to HHA Alpha during the UCO
were required to be brought to the attention of the investigating agency. Patients referred to HHA Alpha
by physicians and others receiving payment from FBI through the UCO, (1) were contacted by an
employee of HHA Alpha to obtain their consent for treatment by HHA Alpha, (2) as a result of this
consent and intake process, some patients ultimately did not receive treatment from HHA Alpha because
they declined treatment, preferred an HHA of their own choosing, or medical evaluation determined
treatment was inappropriate, (3) HHA Alpha was made aware of patients that were referred through the
course of the UCO, and (4) FBI conducted interviews of all available patients referred to HHA Alpha and
there were no serious allegations of failure in patient care.* During the course of the UCO, there was one
complaint regarding patient care provided by HHA Alpha made by a recently hired, and then fired
employee, but an investigation by the California Department of Public Health did not result in any

negative finding against HHA Alpha. No other complaints about HHA Alpha were reported to Medicare

 

4 An anonymous complaint filed in 2016 alleged a durable medical equipment kickback scheme, which was closed
due to insufficient information. In 2015, Medicare closed a patient allegation of false billing by HHA Alpha after a
review of documents provided by HHA Alpha justified the billing.

5 Only three patients out of 129 interviewed by FBI complained and the complaints consisted of (1) early
discontinuation of treatment, (2) a nurse should have shown up more often, and (3) physical therapy should have
been longer. Of all patients referred to HHA Alpha by targets of the investigation during the UCO, the FBI was
unable to interview 31 patients due to the patients passing away in hospice care or because the patients could not
be located — generally international patients. As to those patients, no complaints regarding patient care were ever
filed against HHA Alpha.
Case 3:19-mj-71443-MAG Document1 Filed 09/04/19 Page 6 of 12

through the duration of the UCO. During the course of the UCO, a total of 27 subjects were paid
kickbacks and referred patients to HHA Alpha. At no time during their meetings with CW-1 and/or UCE
did the subjects express any concerns regarding the treatment of their patients by HHA Alpha nor notify
that any patient complaints had been received. Further, none of the subjects indicated they were aware of
any illicit conduct by HHA Alpha prior to or during the UCO.

C. AGENT QUALIFICATIONS

11. lam a Special Agent of the FBI and have been so employed for approximately three
years. I am currently assigned to the Complex Financial Crime Squad of FBI’s San Francisco Field
Division. As part of my assigned duties, I investigate possible violations of federal criminal law,
specifically investigations involving white collar crime. I have received specialized training in health care
fraud matters including, but not limited to, Anti-Kickback, Mail Fraud, Wire Fraud, and False Claims. |
have participated in the execution of various arrests and search warrants in which business and personal
documents, bank records, computers, and other evidence of fraud and other crimes have been seized.

12. In the course of this investigation and my investigation of other health care fraud
schemes, I have (1) interviewed numerous persons; (2) reviewed numerous records and pertinent data; (3)
read interviews and other reports written by other law enforcement officers; and (4) become familiar with
the manner and means by which health care fraud schemes are operated including violations of 42 U.S.C.
Section 1320a-7b and 18 U.S.C. Section 371.

13. This affidavit is intended to show merely that there is sufficient probable cause for the
requested Complaint and arrest warrant and does not set forth all of my knowledge about this matter.
Unless specifically indicated otherwise, all conversations and statements described in this affidavit are
related in substance and in part only. Where excerpts of transcripts of audio recorded conversations are
presented, they represent my best effort at this time to transcribe such recordings and I believe them to be
accurate in substance.

D. COMPLAINANTS
11. ROY is a 59 year old registered nurse and case manager at Washington Hospital

Healthcare System (Washington Hospital) located at 2000 Mowry Avenue, Fremont, CA. During the
Case 3:19-mj-71443-MAG Document1 Filed 09/04/19 Page 7 of 12

course of the investigation, ROY accepted approximately $8,500 in cash from UCE in exchange for
patient referrals sent from Washington Hospital.

12. TEODORO was a 37 year-old registered nurse and case manager at Washington Hospital
located at 2000 Mowry Avenue, Fremont, CA. TEODORO was later employed in a similar capacity at
Kaiser Medical Center located at 3600 Broadway, Oakland, CA. During the course of the investigation,
TEODORO was introduced to UCE by ROY. TEODORO accepted approximately $6,500 in cash in
exchange for patient referrals from Washington Hospital.

C. STATUTES VIOLATED

13. Title 42, United States Code, Section 1320a-7b(b)(1)(A), in relevant part, makes it a
crime for any person to knowingly and willfully solicit or receive any remuneration (including any
kickback, bribe, or rebate) directory or indirectly, overtly or covertly, in cash or in kind to any person to
induce such person to refer an individual to a person for the furnishing or arranging for the furnishing of
any item or service for which payment may be made in whole or in part under a Federal health care
program.

II. PROBABLE CAUSE
A. ROY IS INTRODUCED TO UCE BY A CO-CONSPIRATOR

14. In January 2017, CW-1 identified Glennda SANTOS (“SANTOS”) as a prominent
marketer employed by several HHAs in the area.

15, CW-1 informed agents that SANTOS was participating in a cash-for-patient referral
scheme involving physicians, hospital case managers, and employees at skilled nursing facilities
throughout the San Francisco Bay Area. In so doing, SANTOS would give envelopes of cash to these
individuals in order to direct patient referrals to the HHAs.

16. During the course of the UCO, SANTOS introduced UCE to multiple individuals willing

to accept kickback payments in exchange for home health or hospice patients.

B. ROY IS INTRODUCED TO UCE BY A CO-CONSPIRATOR AND ACCEPTS
KICKBACK PAYMENTS IN EXCHANGE FOR THE REFERRAL OF MEDICARE
BENEFICIARIES
Case 3:19-mj-71443-MAG Document 1. Filed 09/04/19 Page 8 of 12

17.

On or about August 20, 2017, SANTOS sent a group text message to CW-1 and UCE.

During the exchange, SANTOS advised a case manager at Washington Hospital, later identified as ROY,

was sending a patient referral to HHA Alpha (referred to as “Patient 1° in the text exchange below).

Below is an excerpt of the aforementioned exchange:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Speaker Statement Additional Explanation
SANTOS: . SANTOS provides the name of the
[Patient 1] atient being referred and identifies the
Will be faxed by Belinda at Washington patent being 3
case manager as ROY.
SANTOS: Pls have someone respond right away
CW-I: Ok
SANTOS: Thanks
CW-1 asks whether the patient needs
CW-l: HH or Hospice . .
home health care or hospice care.
SANTOS: Home health
SANTOS: Medicare
CW-l: [Okay emoji]
CW-1: Will call and accept once recieved
18. On or about August 21, 2017, UCE sent a text message to SANTOS asking to meet ROY

in order to pay ROY for the referral of Patient 1. Below is an excerpt of the aforementioned exchange:

 

 

 

 

 

 

 

 

Speaker Statement Additional Explanation
UCE: Lovely Ms. Glenda! Thank you. If Belindais JUCE wants to pay ROY (i.e. "show our
available tomorrow, can we show our appreciation") a kickback for the recent
appreciation directly to her? Of course,. we patient referral. UCE also needs to pay
will need to see you too for similar reasons. SANTOS for her role in connecting co-
conspirators in the kickback scheme (i.e.
“similar reasons").
; Yes I will arrange something
SANTOS: Let me ask her
After work always work for her SANTOS will arrange an in-person meeting
SANTOS: with UCE and is aware of her co-
conspirator's availability.
UCE: Works. Thanks!

 

 

6 Throughout this affidavit, | have removed patients’ names to protect their privacy, and have referred to them
instead as “Patient 1,” “Patient 2,” etc

 

 
Case 3:19-mj-71443-MAG Document1 Filed 09/04/19 Page 9 of 12

19,

SANTOS introduced CW-1 and UCE to ROY on August 31, 2017, during a dinner

meeting. During the dinner, CW-1 and UCE discussed the kickback scheme with ROY. UCE stressed the

need to be cautious about their arrangement and paid ROY $1,000 in cash for the referral of two patients

ROY sent to HHA Alpha prior to their meeting (including Patient 1). Below is an excerpt of the

aforementioned exchange:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Speaker Statement Additional Explanation
UCE: So the goal is that we are kind of looking to UCE explains to ROY that SANTOS is

kind of aggressively increase the census, and _ connecting them with potential participants in

and we you know we are trusting her to build __ [the kickback scheme (i.e. UCE is "trusting her

those confidential relationships that can make |[SANTOS] to build those confidential

that happen and umm our sort of our our goal __ relationships").

is that umm ya know

there's other people in this business who is UCE further explains they want to be

what we think, are a little too brazen. cautious to avoid detection of law
enforcement, unlike others (i.e. "other people
in this business. .. are a little too brazen").

ROY: Oh most definitely, most definitely.

UCE: And I think, they're going to find UCE implies that other less careful (i.e.

themselves, that their brazenness it's going "brazen") people

to cost them. will be caught by authorities for participating
in kickback schemes (i.e. "it's going to cost
them").

ROY: Most definitely.

UCE: And, and what we want to do is slowly build |UCE explains his/her desire to avoid the

up relationships. scrutiny of authorities by slowly increasing
the number of patient referrals made in the
HHA Alpha kickback scheme (i.e. "slowly
build").

ROY: 'You must have been reading my mind. ROY agrees with UCE's more cautious
approach to the kickback scheme, which is
designed to avoid detection.

UCE: Ok, ok sounds good. Umm so, uhh we have UCE acknowledges the two patient referrals

something for you cause you've done, [ui] as __ [already provided by ROY and the need to pay
I understand it a couple things for us alright her a kickback in exchange.

ROY: Yeah.

UCE: It's umm, I have an envelope with a UCE provides ROY with an envelope

thousand. containing $1,000 in cash.

ROY: Mmm hmmm.

UCE: Is that ok?

ROY: Yes, that's [unintelligible]. ROY accepts the kickback payment and
affirms the amount is acceptable.

UCE: Much appreciated.

 

 

 
Case 3:19-mj-71443-MAG Document1 Filed 09/04/19 Page 10 of 12

20. During the course of the UCO, UCE recorded multiple in-person meetings with ROY.
The meetings typically took place in close proximity to Washington Hospital while ROY was on shift
working. ROY met with UCE on at least five occasions and received a total of $8,500 in kickback
payments from UCE. In exchange for the kickback payments, ROY referred at least 14 patients to HHA

Alpha, including ten Medicare beneficiaries.

C. ROY INTRODUCES UCE TO A CO-CONSPIRATOR WHO ACCEPTS KICKBACKS IN
EXCHANGE FOR THE REFERRAL OF MEDICARE BENEFICIARIES

21. On or about September 15, 2017, ROY sent a text message to CW-1, stating "Hello have
something for you sent bee [by] Stella [TEODORO]". Following the text, HHA Alpha received patient
referral paperwork which identified TEODORO as the case manager making the referral.

22. On or about September 21, 2017, UCE recorded a meeting with ROY in the parking lot
of Washington Hospital in Fremont, CA. TEODORO accompanied ROY to the meeting in order to
receive a kickback payment for the patients she referred to HHA Alpha. During their meeting, UCE
discussed with ROY and TEODORO the kickback scheme and the risk associated with their arrangement.
At the conclusion of the meeting, UCE paid ROY $500 cash and TEODORO $1,000 cash for patients
ROY and TEODORO had referred to HHA Alpha prior to the meeting. Below is an excerpt of the

aforementioned exchange:

 

 

 

 

 

 

 

 

Speaker Statement Additional Explanation

IUCE: [....] Obviously we're taking a little bit of arisk you |UCE refers to the illegal nature of their
know people can get into trouble for this. If any kickback scheme (i.e. "get into
point you feel, you know uncomfortable with it there trouble"). UCE asks TEODORO and
is something you think looks bad, just ... ROY to help him minimize suspicion

(i.e; "something you think looks
bad").

TEODORO: — |Uh-huh.

UCE: Talk to us.

TEODORO: _ (Ok.

UCE: [And uh, and if there is something that you think UCE reiterates the need to hide their
doesn't look right, cause we all want you know the __ {kickback scheme (i.e. "less red flags").
less red flags.

TEODORO: _ |Yeah.

ROY: Most definitely.

 

 

 

 

 
Case 3:19-mj-71443-MAG Document1 Filed 09/04/19 Page 11 of 12

 

 

 

 

 

 

 

 

 

 

 

 

TEODORO:  jOf course.
ROY: Yes.
UCE: Um, yeah so five hundred per patient? And I UCE confirms terms of the kickback
believe it is one each. scheme as $500 per patient referral.
UCE notes that he/she owes
TEODORO and ROY for one patient
referral each.
TEODORO: _ |Oh, I gave two. TEODORO corrects UCE and says she
is owed for two patient referrals.
ROY: She gave two. ROY confirms TEODORO is owed for
one more.
Oh, she gave two. I apologize. UCE accepts TEODORO and ROY'’s
UCE: representations that he/she owes
TEODORO for two patient referrals
(i.e. $1,000).
ROY: Ok, yeah the last one was, um, I text to him [. ... ROY explains the second patient referral
was sent via text message to the CW-1.
23. During the course of the UCO, UCE recorded multiple in-person meetings with

TEODORO. TEODORO met with UCE on at least five occasions and received a total of approximately

$6,000 in kickback payments. In exchange for the kickback payments, TEODORO referred at least ten

patients to HHA Alpha, including eight Medicare beneficiaries.

Ti. PROBABLE CAUSE FOR THE VIOLATION

A. TITLE 42 UNITED STATES CODE, SECTION 1320A-7B(B)(1)(A), THE ANTI-KICK
BACK STATUTE

24,

Title 42 United States Code, Section 1320a-7b(b)(1)(A), in relevant part, makes it a crime

to knowingly and willfully solicit or receive any remuneration (including any kickback, bribe, or rebate)

directly or indirectly, overtly or covertly, in cash or in kind to any person to induce such person to refer an

individual to a person for the furnishing or arranging for the furnishing of any service for which payment

may be made in whole or in part under a Federal health care program.

25.

Based on all of the foregoing, probable cause exists to believe that ROY and TEODORO

accepted kickback payments from UCE that were intended to induce ROY and TEODORO to send

patient referrals to HHA Alpha for home health and/or hospice services later billed to Medicare.

10

 

 
Case 3:19-mj-71443-MAG Document1 Filed 09/04/19 Page 12 of 12

26. Medicare is a federally funded health care program, and the referral of patients to HHA
Alpha by ROY and TEODORO for home health or hospice services constitutes a referral, as defined by
Title 42 United States Code, Section 1320a-7b(b)(1)(A).

27. Therefore, there is probable cause to believe that patient referrals sent to HHA Alpha by
ROY and TEODORO in exchange for cash payments from UCE meets the definition of a kickback
payment and violates anti-kickback statute.
IV. CONCLUSION

28, Based on the foregoing, there is probable cause to believe ROY and TEODORO
conspired to receive kickback payments in exchange for patient referrals, in violation of 42 U.S.C. §
1320a-7b(b)(1)(A), the anti-kickback act.
V. REQUEST FOR SEALING

29, Since this investigation is ongoing, disclosure of the Complaint, this affidavit, and/or this
application and the attachments thereto will jeopardize the progress of the investigation. Disclosure could
result in the destruction of evidence, intimidation or collusion of witnesses, or the flight of a suspect.
Accordingly, I respectfully request the Court issue an order directing this Affidavit and any related

documents be sealed until the further order of this Court.

 

e Spring gent
ral Buregt tigation

Sworn to and subscribed before me

this >/ J day of September, 2019. ad

 

HON. JOSEPH C. SPERO
United States Chief Magistrate Judge

11
